Citation Nr: 1537034	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-19 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the Appellant qualifies as a surviving spouse for the purpose of eligibility for Department of Veterans Affairs benefits.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  The Veteran passed away in December 2007.  The Appellant was married to the Veteran when he died, and the Appellant's status as the Veteran's surviving spouse is the question on appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required..


REMAND

In her May 2010 substantive appeal, the Appellant requested a hearing before the Board at the local RO.  Although scheduled for a hearing in June 2015, the Appellant did not appear.  Review of the claims file reflects that notice of the scheduled hearing was sent to the deceased Veteran (not the Appellant) in May 2015, and the notice was sent to the deceased Veteran at his last address of record before his death in 2007.  In a July 2015 Report of Contact, the Appellant reported that she did not receive notice of the scheduled hearing, and requested that her hearing before the Board be rescheduled.

In light of the foregoing, the Board finds that the Appellant's claim should be remanded to the RO to reschedule the Appellant for a hearing before the Board at the local RO.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a Travel Board hearing, and notify her of the scheduled hearing at her latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




